NO. 07-08-00379-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 28, 2010


                             ROQUE REYES, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2008-419,410; HONORABLE JIM BOB DARNELL, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant Roque Reyes appeals from his conviction by jury of the offense of

burglary of a habitation with intent to commit theft1 and the resulting sentence of forty-

seven years in the Institutional Division of the Texas Department of Criminal Justice. By

one issue, appellant argues the trial court infringed on his rights under the Confrontation

Clause by admitting penitentiary packets into evidence against him during the guilt-




      1
          See Tex. Penal Code Ann. ' 30.02(a)(1), (c)(2) (Vernon 2003).
innocence phase of trial. We find the issue not preserved for our review, and so affirm

the judgment of the trial court.


                                      Background


       Appellant plead not guilty to the indicted charge. The State presented testimony

showing appellant took an air compressor from the victim’s garage. The victim, who

interrupted the theft, testified the compressor was in his garage and appellant would

have had to enter the garage to take it.       During his case, appellant testified.   He

acknowledged he took the compressor but said it was located in a truck in the driveway,

not inside the garage. Appellant denied he entered the garage.


       Appellant’s complaint on appeal concerns the prosecutor’s manner of

impeaching him during cross-examination with his two prior felony convictions. Rather

than simply asking him about the convictions, the prosecutor asked him to identify the

“pen packets” and after an exchange about the packets, offered them into evidence.

Appellant objected, raising hearsay and lack of authentication objections. The court

overruled the objections and admitted the packets.2


                                           Analysis


       Although conceding he freely admitted the prior convictions, appellant

nonetheless contends the trial court erred by admitting the packets, arguing their

admission served no purpose other than to show the jury he actually had served time in

the Institutional Division on a prior occasion. Noting the relationship between the right

       2
        The court’s charge instructed the jury to consider the prior convictions only in
determining appellant’s credibility.
                                           2
of confrontation and the exclusion of hearsay, appellant argues admission of the

packets violated his rights under the Confrontation Clause of the Sixth Amendment.

The State contends appellant’s constitutional issue was not preserved for our review.

We agree.


       To preserve an issue for appellate review, a party must make a timely objection

or request to the trial court, sufficiently stating the specific grounds for the requested

ruling, unless apparent from the context, and obtain an adverse ruling. See Tex. R. App.

P. 33.1(a); Wilson v. State, 71 S.W.3d 346, 349 (Tex.Crim.App. 2002). Moreover, the

objection or request at trial must comport with the complaint presented on appeal.

Wilson, 71 S.W.3d at 349. Even constitutional errors may be forfeited by failure to object

at trial. Broxton v. State, 909 S.W.2d 912, 918 (Tex.Crim.App. 1995). The Court of

Criminal Appeals reiterated in Reyna v. State, 168 S.W.3d 173, 179 (Tex.Crim.App.

2005) that a party’s hearsay objection to offered evidence does not preserve error on a

Confrontation Clause ground. The precept is applicable here. Accordingly, we overrule

appellant’s issue, and affirm the trial court’s judgment.




                                                              James T. Campbell
                                                                   Justice


Do not publish.




                                              3